Citation Nr: 0530355	
Decision Date: 11/14/05    Archive Date: 11/30/05	

DOCKET NO.  03-25 282A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for hepatitis. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



INTRODUCTION

The veteran had more than 26 years of active service when he 
retired in October 1973.  His verified active service is from 
September 1947 to October 1973.  His primary specialty was 
air traffic controller technician or supervisor.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

A rating decision dated in September 2003 granted service 
connection for hypertension.  Following the receipt of 
additional evidence, a rating decision in June 2004 continued 
a 10 percent rating for hypertension and denied service 
connection for tinnitus and degenerative hip disease.  The 
veteran was notified of this decision in June 2004.  No 
appeal was filed, and the Board does not have jurisdiction of 
these matters.  38 C.F.R. § 20.200 (2005).    


FINDINGS OF FACT

1.  It has not been shown that the veteran has a hearing loss 
disability that is related to active service.  

2.  The veteran does not currently have hepatitis or residual 
disability therefrom.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated during 
active service, nor may sensorineural hearing loss be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).  

2.  Hepatitis was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107; 
38 C.F.R. § 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service-Connected Disabilities

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of preexisting injuries 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  When a veteran 
served continuously for 90 days or more during a period of 
war and sensorineural hearing loss becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Hearing Loss 

On service entry examination in September 1947, the veteran's 
hearing, by whispered voice testing, was 15/15 in each ear.   

On audiometric testing in December 1970, the following 
results were shown:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
40
30
LEFT
10
10
20
35
30

There were no pertinent diagnoses.  

At the time of the veteran's annual physical in October 1972, 
audiometric examination revealed:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
10
25
15
LEFT
5
0
0
20
15

No findings of defective hearing were made. 

At the time of the veteran's retirement examination in June 
1973, audiometric examination revealed:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
20
20
LEFT
20
10
5
20
20

There were no findings of hearing loss.  The veteran reported 
a history of running ears due to ear infection in the tropics 
in the 1960's.  No complications or sequelae were noted.  

On VA examination in July 2003, the veteran reported that 
hearing difficulty began around 1983.  He attributed the 
problem to noise exposure that he experienced on the flight 
line and as an air traffic controller in the military.  On 
the authorized audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
40
30
45
LEFT
40
35
40
45
45

The diagnosis was mild to moderate sensorineural hearing 
loss, bilateral.  The examiner opined that the hearing loss 
configuration was not considered consistent with noise 
exposure.  

The veteran provided testimony at a hearing at the RO in 
August 2003 and at a hearing before the Board in July 2005.  
At his Board hearing, the veteran stated that his hearing 
during service would vary, including decrease in acuity.  He 
pointed out that he now wore a hearing aid.  Because he wore 
headphones every day in service and was subject to different 
frequencies, he attributed hearing loss to his many years of 
military service.  

Analysis

Service connection for impaired hearing shall not be 
established when the hearing status meets pure tone and 
speech recognition criteria. Hearing status shall not be 
considered service connected when the thresholds for the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are all 
less than 40 decibels; thresholds for at least three of these 
frequencies are 25 decibels or less; and speech recognition 
scores used in the Maryland CNC tests are 94 percent or 
better. 38 C.F.R. § 3.385 (2005).  Audiometric testing 
measures threshold hearing levels (in decibels (dB)) over a 
range of frequencies (in Hertz (Hz); the threshold for normal 
hearing is from 0 dB to 20 dB, and higher threshold levels 
indicate some degree of hearing loss."  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  During service, the veteran had 
some pertinent thresholds at a level higher than 20 on 
occasion.  Significantly, the service audiometric testing did 
not reach the level required by regulation to demonstrate a 
hearing loss disability.  38 C.F.R. § 3.385.  Therefore, the 
Board cannot find that the veteran's hearing loss disability 
began during service.  Id.  

It was not until approximately 30 years after service 
discharge that the requirements of 38 C.F.R. § 3.385 are met, 
well beyond the one-year presumptive period.  Although the 
veteran, through his hearing testimony and other statements, 
attributes this post-service hearing disability to noise or 
other exposure during service, he is only competent to 
testify as to his in-service experiences and symptoms, not to 
a nexus opinion which involves a question of medical 
diagnosis or causation.  Only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The evidence does not reflect that the veteran 
currently possesses a recognized degree of medical knowledge 
that would render his opinions on medical diagnoses or 
causation competent.  

In order to evaluate whether the veteran's post-service 
hearing loss disability is causally related to his in-service 
noise exposure, he underwent VA examination in 2003 so that a 
specialist could assess his claim.  Significantly, the VA 
examiner, who was aware of the veteran's history, concluded 
that the veteran's type of hearing loss was not that 
consistent with noise exposure.  In this, and in other cases, 
only independent medical evidence may be considered to 
support Board findings.  The Board is not free to substitute 
its own judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Consequently, since 
the competent, probative and unrefuted medical nexus opinion 
does not relate the veteran's hearing loss to any incident in 
service, the Board must deny service connection for hearing 
loss.  

Hepatitis C

On service entry examination in September 1947, there were no 
pertinent abnormalities noted.  

The veteran was hospitalized at a military facility in 
November 1968 with a 2-week history of malaise, anorexia, 
nausea and fatigue.  The diagnosis was infectious hepatitis.  

The veteran had a hepatitis check in mid-July 1969.  Liver 
profile was within normal limits, without symptoms.   

At the time of the veteran's service separation examination 
in June 1973, there were no findings of hepatitis.  The 
veteran's history of hepatitis in November 1968 and July 
1969, with treatment and no recurrence, complication or 
sequelae, was noted.  

The veteran was afforded a VA examination in July 2003.  His 
history included being treated for hepatitis in the late 
1960's; he had not had recurrence since then.  He was told 
that he could not give blood, but he was never told that he 
had chronic hepatitis, residuals of hepatitis or hepatitis C.  
His weight was stable, without chills, fever, night sweats or 
joint pain.  The final pertinent diagnosis was previous 
episode of infectious hepatitis treated in the late 1960's 
without recurrence or residual.   

The veteran testified at a hearing at the RO in August 2003.  
He stated that he did not receive treatment for hepatitis, 
although he was advised not to give blood.  He reported 
feeling tired and easily fatigued.  He had not had jaundice.  
The veteran indicated that he was not sure if he currently 
carried a diagnosis of hepatitis.  The veteran subsequently 
provided testimony before the Board in July 2005, at which 
time he confirmed that he had been hospitalized during 
service for hepatitis.    

Analysis

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  In this case, the record is clear that the 
veteran had hepatitis during service.  However, the post-
service record is negative for competent evidence of a 
current disability.  Rather, the medical findings indicate no 
recurrence since service or residuals.  

The veteran has testified that he was advised not to give 
blood.  Nevertheless, this limitation does not constitute a 
disability nor is there evidence that the veteran has a 
disability that is related to the in-service hepatitis.  
Absent proof of a present disability, there can be no valid 
claim.  See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998) (38 U.S.C. § 1110 requires current symptomatology at 
the time the claim is filed in order for a veteran to be 
entitled to compensation); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997) (38 U.S.C. § 1131 requires the existence of 
a present disability for VA compensation purposes).

Therefore, the Board concludes that the preponderance of the 
evidence is against the claim for service connection for 
hepatitis.  

II.  Veterans Claims Assistance Act

VA has the duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156 (a), 3.159, 3.326 (a) 
(2005).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and provides an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. §3.159 (b) (c) (2005).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice as required by 
38 U.S.C.A. § 5103 (a) must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Here, the veteran was 
advised of the VCAA by letter dated in March 2002 with 
respect to claims denied in a June 2002 decision.  Therefore, 
he was properly advised of the VCAA prior to the initial AOJ 
decisions.

The Court's decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103 (a) and 38 C.F.R. 
§ 3.159 (b) must be provided to the veteran prior to 
adjudication of their claim and must:  (1)  Inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that they will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
(4) request or tell the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.  The 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159 (b) (1).  

In this case, the March 2002 VCAA letter described the 
evidence that would support the veteran's claim and advised 
the veteran to submit information regarding the evidence or 
the evidence itself, effectively informing the veteran that 
he should submit any evidence in his possession that 
pertained to the claim.  Upon review of the letter, the Board 
concludes that this letter, a March 2005 letter, and 
statement of the case contained all of the elements necessary 
to comply with Pelegrini.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices.

All that the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The Board performs a 
de novo review of the evidence and is not bound by the RO's 
prior conclusions in this matter.  As provided by 38 U.S.C.A. 
§ 7104 (a) all questions in a matter which, under 38 U.S.C.A. 
§ 511 (e), are subject to decision by the Secretary, shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decisions on behalf of the Secretary with 
respect to claims for veteran's benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a preinitial adjudication notice constitutes harmless 
error, especially since an RO determination that is 
"affirmed" by the Board is subsumed by the appellate decision 
and becomes the single and sole decision of the Secretary in 
the matter under consideration.  See 38 C.F.R. § 20.1104.  In 
this case, each of the four requirements of a VCAA notice has 
been fully satisfied.  

With respect to the VA's duty to assist, service and post-
service treatment records have been obtained.  The veteran 
has been afforded a personal hearing.  He has also been 
afforded VA examinations specific to the issues decided 
herein.  Thus, the Board finds that the VA has satisfied the 
duty to assist the veteran.




ORDER

Service connection for hearing loss is denied.  

Service connection for hepatitis is denied.  




	                     
______________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


